department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs watt yom sa eo mv date date ‘denti taxpayer_identification_number sacramento ca release number release date uil code form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date dear certified mail - return receipt requested why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don’t hear from you within calendar days from the date of this letter we’ll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally catalog number 59432g letter 3610-r for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you’re considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nannette m downing director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 9432g schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx tax identification_number issues whether volunteers sec_501 exempt status should be revoked effective january 20xx because the organization is not operated exclusively for social welfare purposes whether sec_501 exempt status should be revoked effective january 20xx because it’s net_income benefited a for profit corporation facts the volunteers were incorporated in j une 19xx in the state of the volunteers applied for recognition under sec_501 in january 20xx they were granted exemption on june 20xx their articles of incorporation stated their purpose as to assist and improve the life of the residents of the initially the center was owned by the contracted with the facilities the center is located in services it is an bed facility the occupancy rate is around it appears that the ownership of the center has changed hands a number of times over the years the latest owner as of january 20xx is a sec_501 c organization to operate the health care it provides nursing home and short term care and rehabilitation the ein is a for profit corporation that was incorporated in the state of their headquarters are in independent operating subsidiaries provide a broad spectrum of skilled nursing and the assisted living services physical occupational and speech therapies and other rehabilitative and healthcare services for both long-term residents and short-stay rehabilitation patients pincite facilities in and source the volunteers primary activity is the running of a snack bar on the premises of the center the center allows the volunteers to use the space rent free the snack bar sells various sundries candies sandwiches and other small food items the snack bar is operated entirely by volunteer laborers who are usually employees of the center or officers of the volunteers the volunteer’s officers are not compensated it takes one person to operate the snack bar their customer base is the employees patients and the families of the patients of the center the volunteers did not hold events or have a membership outside of the center there wasn’t any evidence presented to show that the volunteers engaged in activities that brought on civic betterments or social improvements to the community at large the volunteers also operated a beauty salon on the premises one day per week where the residence of the center can have their hair styled free of charge this operation is also staffed by volunteers on the volunteer’s form 990ez under program form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer accomplishments they list donations to the center for various amounts the net_income of the snack bar is used to purchase items for the center for the year ending december 20xx they donated dollar_figure to the center and or stakeholders of the center this amounts to approximately of their gross_income from year to year the only asset that the volunteers carry on their balance_sheet is cash all tangible assets purchased during the year such as equipment tables lifts etc are turned over to the center per the volunteer’s articles of incorporation upon dissolution all of their assets are to be transferred to the center even capital items purchased to run the snack bar such as a freezer or tables are not on the balance_sheet of the volunteers the volunteer’s inventory is estimated to be less than dollar_figure year period ended 20xx they list the recipient of these grants as on the volunteer’s form_990 ez for the year ending december 20xx they list grants and similar amounts paid of dollar_figure at the initial interview the volunteers presented the details for grants given in response to the initial information_document_request idr amongst the items listed was an expenditure of dollar_figure for a hydraulic lift in response to the second idr where substantiation for the expenditure was requested the volunteers stated that this was an error and that the expenditure was actually for flat screen television sets for the resident’s rooms they could not produce a receipt for this expenditure but the provided a signed statement by an officer verifying the transaction they also listed dollar_figure should be noted that the volunteers don’t have employees the center has about for employee uniforms it employees to law a promotion of social welfare sec_1_501_c_4_-1 states i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare civic_league_or_organization may be exempt as an organization described in sec_501 if - sec_501 of the code provides for the exemption from federal income_taxation of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements il nor is an organization operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit i in general an organization is operated exclusively for the promotion of social welfare if it is primarily department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page ' schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx tax identification_number ii the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if it’s primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with a general_public in a manner similar to organizations which are operated for profit in 331_f2d_923 2nd cir a nonprofit corporation’s social welfare activities were supported by its operation of a commercial resort the court rejected the argument that the resort activities were social welfare and characterized them as business activities it noted that a large portion of the revenue was being reinvested in the commercial operation as the business activities were of such magnitude in comparison with the social welfare activities that the organization could not be said to be exclusively that is primarily engaged in the promotion of social welfare the court held the organization nonexempt revrul_66_150 1966_1_cb_147 concluded that an organization which holds title to a building housing its parent maintains the building and operates the social facilities located in the building does not qualify for exemption from federal_income_tax under sec_501 or sec_501 of the code revrul_70_535 1970_2_cb_117 describes an organization formed to provide management development and consulting services for low income and moderate income housing projects for a fee the revenue_ruling held that the organization did not qualify under sec_501 of the code the revenue_ruling stated since the organization’s primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for a profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for the tax exempt_corporation does not change the business nature of the activity in revrul_73_349 1973_2_cb_179 an organization was formed to purchase groceries for its membership at the lowest possible prices it received orders from its members consolidated them and purchased the food in quantity each member paid for the cost of his food and each member was assessed an equal monthly service charge for the monthly operating costs membership was open to all individuals in a particular community this revenue_ruling stated that the organization was a private cooperative enterprise for the economic benefit or convenience of its members citing commissioner v lake forest inc infra this ruling stated that the organization operated primarily for the private benefit of members any benefits to the community were not sufficient to meet the requirement of the regulations that the organization operate primarily for the common good and general welfare of the people of the community accordingly it did not qualify for exemption under sec_501 of the code revrul_74_99 1974_1_cb_131 held that a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public association of such areas as roadways and parklands sidewalks and streetlights access to or the enjoyment of which is extended to members of the form 886-a catalog number 20810w - page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer rev date year period ended 20xx tax identification_number general_public as distinguished from controlled use or access restricted to the members of the homeowners_association analysis the volunteers operating a snack bar at a commercial nursing facility does not constitute an exempt_purpose standing alone it was found in rev_rul that the organization did not qualify for exemption under sec_501 c even though they held title to the building maintained the building and operated the social facilities for the non-profit activities of its parent exempt_organization originally the volunteers supported an exempt_organization this is no longer the case although they facilitated exempt functions this in itself did not rise to the level necessary to become exempt themselves in the instant case the volunteers merely operate a snack bar for the convenience of a for profit medical facility thus offering substantially less service than the fore mentioned organization that was denied exemption under sec_501 revrul_70_535 c b held that the organization did not qualify under sec_501 of the code because the organization’s primary activity is carrying on a business in a manner similar to organizations operated for a profit the organization is not operated primarily for the promotion of social welfare the fact that these services are were performed for the tax exempt_corporation does not change the business nature of the activity although there may be some degree of social interaction between the customers and staff at the snack bar this is not the type of social interaction described in the code in this case primarily providing services to the rehabilitation home residence and employees does not change the character of the business activity in revrul_74_99 it was held that the organization must serve a community it defines a community as an entity which bears a recognizable relation to an area ordinarily identified as governmental primarily serving the stakeholders of the center does not meet the requirements of the definition of a community the stakeholders of the center consist of the approximate additionally operating a snack bar and beauty salon primary for the stake holders of a for profit corporation does not promote civic betterment and social improvement for the community staff members of the center and visitors numbers are patients in people’s education camp society v commissioner it was held that even though the commercial operation supported the social welfare activities the commercial activities were held to be the primary activity thus not qualifying for exemption under sec_501 other than the operation of the snack bar the volunteers don’t really have any social activity that benefits the community at large conclusion social welfare organizations are not precluded from engaging in business activities as a means of financing their social welfare programs however the regulations provide that an organization is not operated exclusively for the promotion of social welfare if its primary activity is carrying on a business with the form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx tax identification_number general_public in revrul_70_535 an organization that provided various services for low and moderate income housing projects for a fee was not exempt under sec_501 of the code because its primary activity was carrying on a business in a manner similar to organizations operated for profit in the same manner the volunteers primary activity is running a snack bar and not promoting social welfare sec_501 -1 a ii states in part that nor is an organization operated primarily for the promotion of social welfare if it’s primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for a profit the only difference in the operation of volunteers operation and that of a commercial snack bar is that volunteers primarily serve the stake holders of the center although walk in customers could be served it should also be noted the volunteers do not pay rent or have some of the others expenses that a commercial snack bar would have the net_income of the snack bar is primarily used to purchase items for the center albeit some of the items maybe temporarily used by the patients for example flat screen televisions the main beneficiary is the center these purchases are characterized as grants by the volunteers the main benefits are to the center’s patients and employees which does not meet the requirement of the regulations that the volunteers operate primarily for the common good and general welfare of the people of the community the employees of the center do not qualify as a community as described by the revenue rulings accordingly it does not qualify for exemption under sec_501 of the code patients and by transferring items to and for the benefit of a for profit corporation in this case owners of the center you serve private interest rather than serving the community at large an organization that primarily benefits a private group of citizens does not qualify for exemption under sec_501 the sec_501 provides that a nonprofit must be operated exclusively for the promotion of social welfare to be exempt sec_1_501_c_4_-1 provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit of its members here we have found that the volunteers operated only for the benefit of a select group of individuals and not the general_public at large in addition the center is not a community because it is does resemble a governmental subdivision nor does it engage in governmental activities therefore the volunteer’s exempt status should be revoked effective january 20xx form a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
